[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON CROSS MOTIONS FOR SUMMARY JUDGMENT
While the plaintiff's motion for summary judgment may be a close call, the Court denies that motion.
There is at least a factual question as to whether the fees are reasonable within the meaning of the statute.
The defendant's motion for summary judgment based on the prior pending action doctrine is also denied.
The cases are not "virtually alike." The character and ultimate disposition of the cases are dissimilar and the rights and remedies claimed herein may not be adjudicated or determined in the prior action. Conti v. Murphy, 23 Conn. App. 174,178, 179 (1990).
BY THE COURT, William M. Shaughnessy, J. Judge, Superior Court